Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant amended the claim language to include a first control, a second control and storing the marker. Applicants amendment does overcome the prior art, as Rowe has user input but not specifically a control presented on the display device. 
Applicant has merely changed the form of input, where rather than potentially being automatic it is performed by a user with the display device. A wide range of interface forms are well known in the art, therefore it would be obvious to substitute for a different input form. This would necessitate a secondary reference.
9607399 “In embodiments, platform 402 may receive control signals from navigation controller 450 having one or more navigation features. The navigation features of controller 450 may be used to interact with user interface 422, for example. In embodiments, navigation controller 450 may be a pointing device that may be a computer hardware component (specifically human interface device) that allows a user to input spatial (e.g., continuous and multi-dimensional) data into a computer. Many systems such as graphical user interfaces (GUI), and televisions and monitors allow the user to control and provide data to the computer or television using physical gestures.”
2013/0225305 “[0049] When the system 1 is operated and the user wears the EGD 320, as illustrated in FIG. 3B, a 3D GUI menu 330 is displayed on an image display space that is within the user's reach. The user experiences a virtual golf service while selecting a predetermined menu. For example, the predetermined menu may be a course, a user, or the like. As indicated by reference numeral 340, the predetermined menu may be selected using a gesture interaction, which recognizes a user's gesture, a voice recognition interface, or the like.”
6191773 “The invention relates to an interface apparatus for making input and output of appliances having display such as computer, word processor, 
Rowe has synchronization markers which are stored in memory, but they are not clearly “in synchronization data”.
2012/0190505 “[0034] The database 250 may be integrated in, or externally connected to the module training module 220. The database 250 maintains the physical exercise routines, the inputs from the sensors 210, including, but not limited to, body position (may also be referred to as the body pose/posture) and/or configuration at one or more points throughout the routine. The database 250 may also include locations of joints relevant to the specific exercise at one or more poses throughout the exercise, angles of the body parts relative to the joints, or relative to other body parts or another point of relativity at one or more poses throughout the exercise, the length and/or forms of body parts and/or orientation and/or any other data describing body parts or body parts' attributes at one or more poses throughout the exercise.”
9195304 “A feature point position P21 is a target position that a palm of the right arm will finally reach. A feature point position P23 is a position that the palm of the right arm has reached in a previous rehabilitation exercise. A feature point position P24 is a target position that the palm of the right arm will reach in a rehabilitation exercise of this time.”

An extensive number of references were found during the AFCP search in the medical, sport and musical fields. Among the new prior art found includes: US 4891748 A, US 5249967 A, US 6098458 A, US 6191773 B1, US 6514081 B1, US 20020064764 A1, US 20060003300 A1, US 20070026958 A1, US 20110275045 A1, US 20150375106 A1, US 20180315247 A1 which all relate to synchronizing user actions to video/avatar actions. Additional time would be necessary to review all prior art.
For these reasons, the case is not found to be in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616